[mssbstockoptionagreement001.jpg]
XO GROUP INC. STOCK OPTION AGREEMENT WHEREAS, the Board of Directors of XO Group
Inc., a Delaware corporation, has adopted the XO Group Inc. 2009 Stock Incentive
Plan (as amended from time to time) for the purpose of providing eligible
persons with the opportunity to acquire a proprietary interest, or otherwise
increase their proprietary interest, in the Corporation as an incentive for them
to remain in the service of the Corporation. WHEREAS, the Plan provides for a
Stock Option program pursuant to which eligible persons may be issued options to
purchase shares of the Corporation’s Common Stock. WHEREAS, the Corporation
wishes to issue an option to the Participant under the Stock Option program
pursuant to, and subject to the terms, conditions and restrictions contained in,
the accompanying Grant Notice, this Agreement and the Plan. NOW, THEREFORE, it
is hereby agreed as follows: 1. Definitions. Unless otherwise indicated herein,
each capitalized term contained in this Agreement but not defined herein shall
have the meaning ascribed to it in the accompanying Grant Notice, or if not
defined therein, in the Plan. 2. Grant of Option. The Corporation hereby grants
to Participant, as of the Grant Date, an option to purchase up to the number of
Option Shares specified in the Grant Notice. The option shares shall be
purchasable from time to time during the option term specified in Paragraph 3 at
the Exercise Price. 3. Option Term. This option shall have a term measured from
the Grant Date as specified in the Grant Notice (not to exceed ten (10) years)
and shall accordingly expire at the close of business on the Expiration Date,
unless sooner terminated in accordance with Paragraph 6 or 7. 4. Limited
Transferability. This option shall be neither transferable nor assignable by
Participant other than by will or by the laws of descent and distribution
following Participant’s death and may be exercised, during Participant’s
lifetime, only by Participant. However, unless this option is designated an
Incentive Stock Option in the Grant Notice, then this option may be assigned in
whole or in part during Participant’s lifetime either as (i) a gift to one or
more family members of Participant’s immediate family, to a trust in which
Participant and/or one or more such family members hold more than fifty percent
(50%) of the beneficial interest or an entity in which more than fifty percent
(50%) of the voting interests are owned by Participant and/or one or more such
family members, or (ii) pursuant to a domestic relations order. The assigned
portion shall be exercisable only by the person or persons who acquire a
proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Board may deem appropriate.



--------------------------------------------------------------------------------



 
[mssbstockoptionagreement002.jpg]
2 5. Dates of Exercise. This option shall become exercisable for the Option
Shares in one or more installments as specified in the Grant Notice. As the
option becomes exercisable for such installments, those installments of vested
Option Shares shall accumulate, and the option shall remain exercisable for the
accumulated installments of vested Option Shares until the Expiration Date or
earlier termination of the option term under Paragraph 6 or 7. 6. Cessation of
Service. The option term specified in Paragraph 3 shall terminate (and this
option shall cease to be outstanding) prior to the Expiration Date should any of
the following provisions become applicable: (i) Should Participant cease to
remain in service for any reason (other than death or permanent disability)
while this option is outstanding, then this option shall remain exercisable
until the earlier of (A) the expiration of the three (3)- month period measured
from the date of such cessation of service or (B) the Expiration Date. (ii)
Should Participant die while this option is outstanding, then Participant’s
beneficiary shall have the right to exercise this option until the earlier of
(A) the expiration of the twelve (12)-month period measured from the date of
Participant’s death or (B) the Expiration Date. (iii) Should Participant cease
service by reason of permanent disability while this option is outstanding, then
this option shall remain exercisable until the earlier of (A) the expiration of
the twelve (12)-month period measured from the date of such cessation of service
or (B) the Expiration Date. (iv) During the applicable post-service exercise
period, this option may not be exercised in the aggregate for more than the
number of vested Option Shares (pursuant to Paragraph 5) for which the option is
exercisable on the date of Participant’s cessation of service. Upon the
expiration of the applicable post-service exercise period, this option shall
terminate and cease to be outstanding for any vested Option Shares for which the
option has not been exercised. However, this option shall, immediately upon
Participant’s cessation of service for any reason, terminate and cease to be
outstanding to the extent this option is not otherwise at that time exercisable
for vested Option Shares. 7. Adjustment in Option Shares. Should any change be
made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to (i) the total
number and/or class of securities subject to this option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder. 8. Stockholder Rights. The holder of this
option shall not have any stockholder rights with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.



--------------------------------------------------------------------------------



 
[mssbstockoptionagreement003.jpg]
3 9. Manner of Exercising Option. (a) In order to exercise this option with
respect to all or any part of the Option Shares for which this option is at the
time exercisable, Participant (or any other person or persons exercising the
option) must take the following actions: (i) Deliver to the Corporation a Notice
of Exercise for the Option Shares for which the option is exercised pursuant to
Section 5(e) of the Plan. (ii) Pay the aggregate Exercise Price for the
purchased Option Shares pursuant to Section 5(f) of the Plan. (iii) Furnish to
the Corporation appropriate documentation that the person exercising the option
(if other than Participant) has the right to exercise this option. (iv) Make
appropriate arrangements with the Corporation for the satisfaction of all income
and employment tax withholding requirements applicable to the option exercise.
(b) As soon as practicable following the exercise of this option pursuant to the
requirements of this Paragraph, the Corporation shall deliver the shares of
Common Stock subject to the exercise of the option. (c) In no event may this
option be exercised for any fractional shares. 10. Additional Terms Applicable
to an Incentive Stock Option. If this option is designated an Incentive Stock
Option in the Grant Notice, the following terms and conditions shall also apply
to the grant: (i) This option shall cease to qualify for favorable tax treatment
as an Incentive Stock Option if (and to the extent) this option is exercised for
one or more Option Shares: (A) more than three (3) months after the date
Participant ceases to be an employee for any reason other than death or
permanent disability, or (B) more than twelve (12) months after the date
Participant ceases to be an employee by reason of permanent disability. (ii) No
installment under this option shall qualify for favorable tax treatment as an
Incentive Stock Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Stock Options
granted to Participant prior to the Grant Date (whether under the Plan or any
other option plan of the Corporation) first become exercisable during the same
calendar year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate.
Should such One Hundred Thousand Dollar ($100,000) limitation be exceeded in any
calendar year, this option shall



--------------------------------------------------------------------------------



 
[mssbstockoptionagreement004.jpg]
4 nevertheless become exercisable for the excess shares in such calendar year as
a Nonstatutory Stock Option. (iii) Should Participant hold, in addition to this
option, one or more other options to purchase Common Stock which become
exercisable for the first time in the same calendar year as this option, then
the foregoing limitations on the exercisability of such options as Incentive
Stock Options shall be applied on the basis of the order in which such options
are granted. 11. Compliance with Laws and Regulations. (a) The exercise of this
option and the issuance of the Option Shares upon such exercise shall be subject
to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange on which the Common Stock may be listed for trading at the time
of such exercise and issuance. (b) The inability of the Corporation to obtain
approval from any regulatory body having authority deemed by the Corporation to
be necessary to the lawful issuance and sale of any Common Stock pursuant to
this option shall relieve the Corporation of any liability with respect to the
non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained. The Corporation, however, shall use its best efforts to
obtain all such approvals. 12. Excess Shares. If the Option Shares covered by
this Agreement exceed, as of the Grant Date, the number of shares of Common
Stock which may without stockholder approval be issued under the Plan, then this
option shall be void with respect to those excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan. 13. Not an Employment Agreement. Neither the execution of this
Agreement nor the grant of the Option or the issuance of any Option Shares
hereunder shall confer upon the Participant any right to continue in service,
nor do any of these events constitute an agreement by the Corporation to employ
or to continue to employ the Participant during the entire, or any portion of,
the term of this Agreement, including but not limited to any period during which
the Option or any Option Shares issued hereby are outstanding. 14. No Impairment
of Rights. This grant of Option pursuant to this Agreement shall not affect in
any way the right or power of the Board or stockholders of the Corporation to
make or authorize an adjustment, recapitalization or other change in the capital
structure or the business of the Corporation, any merger or consolidation of the
Corporation or subsidiaries, any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Common Stock, the dissolution or
liquidation of the Corporation, any sale or transfer of all or part of its
assets or business or any other corporate act or proceeding. 15. Successors and
Assigns. Except to the extent otherwise provided in Paragraph 4, this Agreement
shall inure to the benefit of and be binding upon the parties hereto



--------------------------------------------------------------------------------



 
[mssbstockoptionagreement005.jpg]
5 and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Corporation
may assign to, and require, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or any affiliate to which the
Participant provides service to expressly assume and agree in writing to perform
this Agreement. Notwithstanding the foregoing, the Participant may not assign
this Agreement other than in compliance with the terms hereof. 16. Waiver.
Except as otherwise provided in the Plan, no modification or waiver of any of
the provisions of this Agreement shall be effective unless in writing and signed
by the party against whom it is sought to be enforced. The failure of any party
hereto at any time to require performance by another party of any provision of
this Agreement shall not affect the right of such party to require performance
of that provision, and any waiver by any party of any breach of any provision of
this Agreement shall not be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement. 17. Governing Law. This Agreement
shall be construed, interpreted and governed and the legal relationships of the
parties determined in accordance with the internal laws of the State of Delaware
without reference to rules relating to conflicts of law. 18. Headings and
Counterparts. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof. The Grant Notice may be executed in one or more
counterparts, or in electronic form, all of which taken together and including
this Agreement, shall constitute one contract. 19. Provisions of Plan Control.
This Agreement is subject to all the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Board and as may be in effect from time to time. The Plan is
incorporated herein by reference. A copy of the Plan has been delivered to the
Participant. If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the
Corporation and the Participant with respect to the subject matter hereof.



--------------------------------------------------------------------------------



 